     Case 8:20-cr-00127-MWF Document 186-1 Filed 04/15/21 Page 1 of 1 Page ID #:2199



1                              DECLARATON OF AUSA ROLLINS

2           1.    I am an Assistant U.S. Attorney (“AUSA”) in the Central

3     District of California assigned to United States v. Guan Lei, CR 20-

4     127-MWF.    I make this declaration in support of the government’s

5     opposition to defendant’s ex parte application for release.

6           2.    Attached hereto as Exhibit A is a true and correct copy of

7     an excerpt of draft verbatim translations that the Federal Bureau of

8     Investigation (“FBI”) informed me contains the contents of a jail

9     call recorded at the Metropolitan Detention Center (“MDC”) on

10    February 18, 2021 (and provided to the FBI by the Bureau of Prisons),

11    between defendant and an employee of the People’s Republic of China’s

12    (“PRC”) consulate in Los Angeles.

13          3.    Attached hereto as Exhibit B is a true and correct copy of

14    an expert disclosure letter provided to defense counsel on April 6,

15    2021.

16          4.    Attached hereto as Exhibit C is a true and correct copy of

17    an expert disclosure letter provided to defense counsel on October

18    22, 2020.

19          5.    Attached hereto as Exhibit D is a true and correct copy of

20    a supplemental expert disclosure letter provided to defense counsel

21    on February 12, 2021.

22          I declare under penalty of perjury under the laws of the United

23    States of America that the foregoing is true and correct and that

24    this declaration is executed at Los Angeles County, California, on

25    April 15, 2021.

26

27                                              WILLIAM M. ROLLINS
                                                Assistant United States Attorney
28
